DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, T. Hames Reid, on 05/06/2022. 
The amendment put independent claim 17 and 23 in the condition of allowance and absolves the 112(b) issue noted in the claim 17, 23, 26 and 27 submitted on 02/11/2022.

The application has been amended as: 
Replace claim 17 and 23 with the following:
Claim 17. A system for determining a position and an orientation of a bone of an anatomical feature, the bone underlying an outer-skin surface of the anatomical feature, the system comprising: 
a wearable holder for enclosing at least part of the outer-skin surface of the anatomical feature, wherein the wearable holder is a boot for enclosing the outer-skin surface of a foot and the outer-skin surface of a lower leg, the anatomical feature and the bone being positioned in fixed relation with respect to the holder when the wearable holder is mounted about the anatomical feature; 
a plurality of holder imaging devices including a first holder imaging device fixedly mounted to the wearable holder at a first position and at least a second holder imaging device fixedly mounted to the wearable holder at a second position spaced apart from the first position, the first holder imaging device configured to obtain an image of a first landmark of the bone at a time interval and the at least second holder imaging device configured to obtain an image of a second landmark of the bone different from the first landmark at the same time interval; 
a bone imaging device separate from the plurality of holder imaging devices and configured to obtain a pre-operative image of the bone in its entirety including at least two landmarks of the bone and other surfaces of the bone, the position and the orientation of the at least two landmarks and the other surfaces of the bone in the pre-operative image being known in a reference coordinate system; and 
a processing unit configured to compare the images of the first and second landmarks at said time interval to the at least two landmarks in the pre-operative image, and to match the images of the first and second landmarks to the at least two landmarks in the pre-operative image in order to determine the position and the orientation of any portion of a remainder of the bone in the reference coordinate system at said time interval.

Claim 23. A method for determining a position and an orientation of a bone of an anatomical feature, the method comprising: 
obtaining, with a bone imaging device, a pre-operative image of the bone in its entirety including at least two landmarks of the bone and other surfaces of the bone, the position and the orientation of the at least two landmarks and the other surfaces of the bone in the pre-operative image being known in a reference coordinate system;
removably attaching in a non-invasive manner a holder to the anatomical feature to fix a position of the anatomical feature and the bone with respect to the holder, wherein the wearable holder is a boot for enclosing the outer-skin surface of a foot and the outer-skin surface of a lower leg; 
obtaining an image of a first landmark of the bone at a given time interval with a first holder imaging device of the holder and obtaining an image of a second landmark of the bone at the given time interval with a second holder imaging device of the holder, the first and second holder imaging devices being separate from the bone imaging device, the first and second landmarks being fixed in position with respect to the holder; 
matching the images of the first and second landmarks at the given time interval with the at least two landmarks of the bone in the pre-operative image of the body to register the first and second landmarks of the image and the at least two landmarks of the pre-operative image to generate registered landmarks; and 
using the registered landmarks, determining the position and the orientation of any portion of the bone in the reference coordinate system at the given time interval.

Amend claim 26, 27 and 32 with the following:
In claim 26 line 4 – 5, amend the limitation “of the landmarks” to “of the first and second landmarks”.

In claim 27 line 4, amend the limitation “the same landmarks” to “the at least two landmarks”.

In claim 32 line 1, amend the limitation “as defined in claim 31” to “as defined in claim 17”.

Cancel claim 31.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 17, the prior arts collectively neither teach nor fairly well suggest “wherein the wearable holder is a boot for enclosing the outer-skin surface of a foot and the outer-skin surface of a lower leg”, “a first holder imaging device fixedly mounted to the wearable holder at a first position and at least a second holder imaging device fixedly mounted to the wearable holder at a second position spaced apart from the first position” in combination with the other features recited in independent claim 17.

Regarding independent claim 23, the prior arts collectively neither teach nor fairly well suggest “wherein the wearable holder is a boot for enclosing the outer-skin surface of a foot and the outer-skin surface of a lower leg”, “obtaining an image of a first landmark of the bone at a given time interval with a first holder imaging device of the holder and obtaining an image of a second landmark of the bone at the given time interval with a second holder imaging device of the holder, the first and second holder imaging devices being separate from the bone imaging device” in combination with the other features recited in independent claim 23.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793